GAUDIN, Judge.
Appellant is Wilda N. Bennett, whose claims were dismissed in district court by the granting of a motion for summary judgment in favor of defendants. We reverse and remand for further proceedings.
Bennett paid $949.00 to have her residence treated by Orkin for control of subterranean termites. The termites were misidentified several times by Orkin employees; in fact, the termites were of the so-called Formosan variety.
Eventually, the Formosan termites were correctly identified. Orkin quoted Bennett a price of $1,485.00 for proper treatment of Formosan termites.
In her petition, Bennett alleges the failure of Orkin and its agents to properly inspect and treat her residence and the negligent failure of Orkin to identify and control Formosan termites. In its motion for summary judgment, Orkin relies on terms and conditions of its subterranean termites contract. Bennett, in her petition, raises issues of fact and law which preclude summary judgment, considering the unusual circumstances of this ease. The decisions cited by appellee are factually distinguishable from the Bennett-Orkin controversy.
We remand for further proceedings, with the issue of court costs for this appeal pre-termitted.
REVERSED AND REMANDED.